Citation Nr: 1021806	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a right side 
disability.

2.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a left leg 
disorder.

3.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a right leg 
disorder.

4.  Entitlement to a compensable evaluation for migraines.

5.  Entitlement to a compensable evaluation for a residual 
left mastectomy scar.

6.  Entitlement to an effective date earlier than December 
19, 2006, for the grant of service connection for left arm 
radiculitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 
1976.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over the Veteran's 
claims was then transferred to the RO in Montgomery, Alabama.  
In February 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  
The transcript of the hearing has been reviewed and is 
associated with the claims file.  The Veteran waived agency 
of original jurisdiction review of additional evidence 
submitted in February 2010.

Although the RO reopened the issues of service connection for 
right side disability and leg disorders and denied the claims 
on the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issues on the title 
page as whether new and material evidence has been submitted 
to reopen the claim for service connection.

In correspondence received in January 2010 the Veteran 
expressed disagreement with the effective date assigned for 
the award of service connection for left arm radiculitis.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that where the Board 
finds a notice of disagreement has been submitted regarding a 
matter which has not been addressed in a statement of the 
case, the issue should be remanded for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue 
has not been properly addressed in a statement of the case, 
it must be remanded for appropriate development.

The issues of entitlement to a compensable evaluation for 
migraines and entitlement to an effective date earlier than 
December 19, 2006, for the grant of service connection for 
left arm radiculitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1977 rating decision denied entitlement to 
service connection for a right side disability and a 
bilateral leg disorder because they were not shown by the 
evidence of record; the Veteran was notified of the 
determinations but did not appeal.

2.  Evidence received subsequent to the April 1977 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for a right side disability.

3.  Evidence received subsequent to the April 1977 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for a left leg disorder.

4.  Evidence received subsequent to the April 1977 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for a right leg disorder.

5.  The Veteran's service-connected residual left mastectomy 
scar is manifested by superficial scarring without evidence 
of pain, instability, loss of function.


CONCLUSIONS OF LAW

1.  New and material evidence was not received and the claim 
for entitlement to service connection for a right side 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence was not received and the claim 
for entitlement to service connection for a left leg disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  New and material evidence was not received and the claim 
for entitlement to service connection for a right leg 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for a compensable rating for a residual left 
mastectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (before 
and after October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was revised.  See 73 
Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in May 2004 and July 2004 the RO 
notified the Veteran of what the evidence must show to 
establish entitlement to service connection and an increased 
evaluation for his claims and described the types of lay and 
medical evidence that the Veteran should submit in support of 
his claims.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claims.  In particular regard to 
additional notice requirements relevant to the Veteran's 
request to reopen his claims, the Board notes that the RO 
explained in the May 2004 VCAA notice letter that the 
Veteran's claims were previously denied, he was notified of 
the decision, and that the decision had become final.  The RO 
also explained that VA needed new and material evidence in 
order to reopen previously denied claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in October 
2004 and August 2009; obtained the Veteran's VA and private 
treatment records; and associated the Veteran's service 
treatment records with the claims file to the extent 
possible.  The Veteran was notified that repeated efforts to 
obtain additional treatment records associated with his 
National Guard service were unsuccessful.  Further attempts 
to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to obtain a VA 
opinion, it must ensure that the opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate 
as they were predicated on a full reading of the medical 
records in the Veteran's claims file and considered the 
Veteran's subjective complaints.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Residual Scar of a Left Mastectomy

The Veteran claims that he is entitled to a higher rating for 
the residual scar of his service-connected mastectomy.  
Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009). 
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

VA regulations for the evaluation of skin disabilities were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54708-
54712 (Sept. 23, 2008).  The additions and revisions include 
provisions that a Veteran who VA rated under diagnostic codes 
7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 
2008, can request review irrespective of whether the 
disability has increased since the last review.  VA will 
review that Veteran's disability rating to determine 
entitlement to a higher rating as a claim for an increased 
rating for purposes of determining the effective date of any 
award; however, in no case will the award be effective before 
October 23, 2008.  Id.  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation 
of the part would not warrant a compensable 
evaluation. (See Sec. 4.68 of this part on the 
amputation rule.) 

780
5
Scars, other; rate based on limitation of 
function of affected part

38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (prior to 
October 23, 2008).

780
4
Scar(s), unstable or painful:


Five or more scars that are unstable or 
painful
30

Three or four scars that are unstable or 
painful
20

One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering 
of skin over the scar
 
 
Note (2): If one or more scars are both 
unstable and painful, add 10 percent to the 
evaluation that is based on the total number 
of unstable or painful scars.


Note (3): Scars evaluated under diagnostic 
codes 7800, 7801, 7802, or 7805 may also 
receive an evaluation under this diagnostic 
code, when applicable.

780
5
Scars, other (including linear scars) and 
other effects of scars evaluated under 
diagnostic codes 7800, 7801, 7802, and 7804

38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (effective 
October 23, 2008).

Based upon the evidence of record, the Board finds the 
Veteran's service-connected residual left mastectomy scar is 
manifested by superficial scarring without evidence of pain, 
instability, loss of function.  At his October 2004 
compensation and pension examination the Veteran reported 
that he had a left mastectomy in 1975 and had some pain and 
weakness in his left arm ever since.  The examiner noted a 
10 centimeter horizontal incision underneath the left nipple 
and loss of tissue underneath his left breast.  There was no 
surrounding erythema, tenderness, fluid collection, or 
lymphadenopathy.  The examiner described the Veteran's scar 
as "well healed" and found that it neither appeared tender 
on palpation nor demonstrated loss of strength on 
examination.  Finally, the examiner stated that the scar, 
while causing mild disfigurement, did not cause any loss of 
motion or restriction of activity.  Additionally, the Board 
notes that the Veteran has not sought treatment for his scar 
and stated at his hearing that the scar site merely felt 
numb.  Furthermore, the Veteran stated that the scar has 
never really been much of an issue.

Thus, the Board finds that there is no evidence of a painful 
scar on examination, loss of function, a deep or unstable 
scar, more than two painful superficial scars, or superficial 
scars more than 929 square centimeters in area as to warrant 
any higher or "staged" ratings under the old or new rating 
criteria.  Therefore, entitlement to a compensable rating for 
the residual left mastectomy scar is not warranted.  There is 
no evidence of any unusual or exceptional circumstances that 
would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  The preponderance of the 
evidence is against the claim, and the Veteran's appeal is 
denied.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Veteran's current claims involve entitlement to service 
connection for right side pain and bilateral leg disorders.  
His original claims for these disorders was denied in an 
April 1977 rating decision.  The claims were denied because 
the disorders were "not shown by the evidence of record."  
The Veteran did not appeal and the April 1977 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

As noted above, the RO, in its April 1977 rating decision, 
denied service connection for "bad legs" and "pain in 
right side" because the disorders were not shown by the 
evidence of record.  The evidence of record at the time of 
the April 1977 rating decision included the Veteran's service 
treatment records and a March 1977 compensation and pension 
examination report.  Since the April 1977 rating decision, 
the Veteran identified and the RO obtained VA and private 
treatment records, statements from the Veteran and his ex-
wife, and compensation and pension examinations conducted in 
October 2004 and August 2009.  Additionally, the Veteran 
testified at a February 2010 Travel Board hearing.  

After reviewing the evidence received since April 1977, the 
Board finds that information sufficient to reopen the claims 
was not received because none of the evidence shows a current 
disability or a nexus between a claimed disorder and active 
military service.  The medical records obtained show 
treatment received with no indication of any treatment for a 
specific bilateral leg or right side disorder.  An October 
2004 peripheral nerves examination noted complaints of an 
occasional throbbing pain in the bilateral lower extremities 
, but on examination there was no tenderness of the muscles 
of the extremities, which were also without clubbing, 
cyanosis, or tenderness.  All extremities also had full range 
of motion, normal bulk and tone throughout, 5/5 strength, and 
no abnormal movements.  Deep tendon reflexes were 2+ in both 
lower extremities, and the Veteran had a normal non-stressed 
gait.  A diagnosis of a lower extremity disability was not 
provided.  There is no evidence of any right side disability 
beyond the Veteran's subjective complaints of pain.  However, 
pain alone does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Therefore, the Board finds a lack of evidence to indicate 
that the Veteran has a current bilateral leg or right side 
disability.  Lay assertions of medical causation are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, the 
Board finds that the evidence received subsequent to 1977 is 
not new and material and does not serve to reopen the claims 
of entitlement to service connection for right side pain, a 
right leg disorder, and a left leg disorder.  


ORDER

As new and material evidence was not received to reopen the 
claim of entitlement to service connection for a right side 
disability, the appeal is denied.

As new and material evidence was not received to reopen the 
claim of entitlement to service connection for a left leg 
disorder , the appeal is denied.

As new and material evidence was not received to reopen the 
claim of entitlement to service connection for a right leg 
disorder , the appeal is denied.

Entitlement to a compensable evaluation for the residual left 
mastectomy scar is denied. 


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to a compensable evaluation for service-connected 
migraines.  

A review of the record shows that a compensation and pension 
examination of record for this disability was provided in 
October 2004.  VA records indicate subsequent treatment for 
this disorder.  The Veteran asserts that his symptoms have 
worsened and the Board finds that a new compensation and 
pension examination would assist in clarifying the extent of 
the Veteran's migraines disability.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Thus, this matter must 
be remanded for a compensation and pension examination in 
order to ascertain the current severity of the Veteran's 
migraines.

A statement of the case was not issued from the Veteran's 
disagreement with the September 2009 rating decision as to 
the effective date assigned for the award of service 
connection for left arm radiculitis, additional development 
as to this matter is also required.  Manlincon, 12 Vet. App. 
238.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
statement of the case on the issue of 
entitlement to an effective date 
earlier than December 19, 2006, for the 
grant of service connection for left 
arm radiculitis.  He should be apprised 
that to perfect the appeal on this 
issue for Board review he must submit a 
substantive appeal.  The requisite 
period of time for a response should be 
allowed.

2.  Schedule the Veteran an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
migraines.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

A history of the frequency and duration 
of attacks and a description of the 
level of activity the Veteran can 
maintain during the attacks should be 
obtained.  For example, if the attacks 
are prostrating in nature or if 
ordinary activity is possible.  The 
examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected migraines and any other 
nonservice-connected disorders that may 
be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state 
this in the examination report.  The 
examiner must provide a comprehensive 
report including complete rationales 
for all conclusions reached.

3.  Thereafter, the Veteran's issue 
remaining on appeal should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


